NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 30 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JOEL BECK,                                      No. 16-15122

                Plaintiff-Appellant,            D.C. No. 3:15-cv-00166-MMD-
                                                VPC
 v.

NATIONSTAR MORTGAGE, LLC; et al.,               MEMORANDUM*

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Nevada
                    Miranda M. Du, District Judge, Presiding

                           Submitted October 23, 2017**

Before:      McKEOWN, WATFORD, and FRIEDLAND, Circuit Judges.

      Joel Beck appeals from the district court’s judgment in his action alleging

federal and state law claims relating to his mortgage. We have jurisdiction under

28 U.S.C. § 1291. We review de novo the district court’s dismissal under Fed. R.

Civ. P. 12(b)(6). Cervantes v. Countrywide Home Loans, Inc., 656 F.3d 1034,


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Beck’s request for oral
argument, set forth in his opening brief, is denied.
1040 (9th Cir. 2011). We affirm.

      The district court properly dismissed Beck’s state law claims because Beck

failed to allege facts sufficient to state a plausible claim for relief. See Hebbe v.

Pliler, 627 F.3d 338, 341-42 (9th Cir. 2010) (although pro se pleadings are

liberally construed, a plaintiff must still present factual allegations sufficient to

state a plausible claim for relief); Edelstein v. Bank of N.Y Mellon, 286 P.3d 249,

259-60, 262 (Nev. 2012) (en banc) (explaining that under Nevada law, Mortgage

Electronic Registration System, Inc. may properly act as beneficiary of a trust

deed, separating the instruments does not permanently bar foreclosure, and an

entity has authority to pursue foreclosure when it is entitled to enforce both the

deed of trust and the note).

      The district court properly denied Beck’s motion to remand to state court

because, although there was a lack of defendant unanimity for removal, Beck

failed to file a motion to remand within 30 days of the filing of the notice of

removal. See Hunter v. Philip Morris USA, 582 F.3d 1039, 1042 (9th Cir. 2009)

(standard of review); N. Cal. Dist. Council of Laborers v. Pittsburg-Des Moines

Steel Co., 69 F.3d 1034, 1037-38 (9th Cir. 1995) (“28 U.S.C. § 1447(c) prohibits a

defect in removal procedure from being raised later than 30 days after the filing of

the notice of removal” and “remand motion based on a defect in removal procedure

must be filed within 30 days after the notice of removal is filed”); see also Atl.


                                            2                                     16-15122
Nat’l Tr. LLC v. Mt. Hawley Ins. Co., 621 F.3d 931, 940 (9th Cir. 2010) (lack of

defendant unanimity is a defect for purposes of § 1447(c)).

      The district court did not abuse its discretion by denying Beck leave to file

an amended complaint because amendment would be futile. See Cervantes, 656
F.3d at 1041 (setting forth standard of review and stating that dismissal without

leave to amend is appropriate where amendment would be futile).

      Beck forfeited his opportunity to appeal the orders relating to settlement

because he did not file any objections to the magistrate judge’s orders. See

Bastidas v. Chappell, 791 F.3d 1155, 1159 (9th Cir. 2015) (“[A] party who fails to

file timely objections to a magistrate judge’s nondispositive order with the district

judge to whom the case is assigned forfeits its right to appellate review of that

order.” (citation and internal quotation marks omitted)).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Beck’s requests for judicial notice, set forth in his opening brief, are denied.

      AFFIRMED.




                                          3                                       16-15122